Citation Nr: 0328314	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  98-19 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for corneal ulcers of the 
left eye due to exposure to mustard gas.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Nashville, Tennessee.

Based on a review of the evidence, including the statements 
from the veteran, the Board finds that the claim for service 
connection for corneal ulcers pertains to the left eye.  
Thus, the issue is as stated on the title page of this 
decision.


FINDINGS OF FACT

1.  The veteran was a medical test subject who underwent 
exposure to mustard gas during service in May 1943; the 
veteran did not have full-body exposure to a mustard chemical 
agent in service.

2.  Corneal ulcers of the left eye are not of service origin 
or related to any incident of service, to include mustard gas 
exposure. 


CONCLUSION OF LAW

Corneal ulcers of the left eye were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.316 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that, on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
became law.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as 38 U.S.C.A. 
§§ 5103, 5103A, and 5107).  The VCAA substantially modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims filed on or after the date of enactment, or 
filed before the date of enactment and not yet final as of 
that date.

This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

Following a review of the record, the Board finds that VA has 
complied with the requirements of the VCAA.  In that regard, 
the Board finds that the veteran has been provided adequate 
notice as to the evidence needed to substantiate his claim.  
Discussions as contained in the rating decision, statement of 
the case, supplemental statements of the case, in addition to 
correspondence to the veteran, provided him with sufficient 
information regarding the applicable law and regulations and 
the evidence necessary to substantiate his claim.  The 
December 2002 supplemental statement of the case informed the 
veteran of what evidence the VA would obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The Board further finds that all relevant facts have been 
properly developed and that all relevant evidence necessary 
for an equitable disposition of the issue of entitlement to 
service connection for corneal ulcers due to mustard gas 
exposure has been obtained by the RO.  In this regard, the 
evidence of record includes service medical records, private 
medical records, and VA outpatient treatment records.  The 
veteran has also submitted lay statements in support of his 
claim, and provided testimonial evidence during a January 
1999 hearing.  The record shows the Board remanded this 
matter in March 2001 for further evidentiary development, 
resulting in the association of additional VA outpatient 
treatment reports with the record.  VA examination and 
opinion was also obtained.  Thereafter, in March 2003, the 
Board sought a VHA opinion in this matter.  Additional 
written argument was submitted by the service representative 
on behalf of the veteran in August 2003.      

The Board finds that all reasonable efforts have been made by 
VA to obtain evidence necessary to substantiate the veteran's 
claim for service connection for corneal ulcers.  

Finally, the Board notes that the United States Court of 
Appeals for the Federal Circuit, on September 22, 2003, 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

A review of the record shows that in its September 2001 
letter, the RO requested the veteran to submit any additional 
evidence in support of his claim within 60-days from the date 
of this letter and informed him that if the evidence was not 
received a decision would be entered.  The RO also informed 
him that such evidence may be received by VA within a one-
year period.  Additional evidence was received from the 
veteran later in September 2001.  Also, the next supplemental 
statement of the case was issued in December 2002, more than 
one following the September 2001 letter.  Furthermore, in 
correspondence received from the veteran in December 2002, he 
advised the VA that he had no additional evidence to submit 
for consideration, and requested that this matter be 
forwarded to the Board for further appellate review.  
Accordingly, the Board is satisfied that the veteran was not 
prejudiced by the 60 day notice referenced in the September 
2001 letter.  The Board finds that the requirements of the 
VCAA have been met.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Factual Background

The service medical records reflect no abnormality pertaining 
to the eyes.  At the time of the separation examination his 
uncorrected vision was 20/20, bilaterally.

A February 1995 letter received from the Department of the 
Navy indicates a search of Navel Research Laboratory (NRL) 
records showed the veteran was among a list of participants 
in a sulfur mustard (liquid) "patch test" while stationed 
at the Bainbridge Naval Training Station in May 1943.  
Accompanying this statement were copies of the test.

The veteran underwent Ionizing Radiation Registry examination 
in April 1995.  The veteran provided a history of corneal 
ulcer which healed with scar formation, and subsequent 
development of cataracts in both eyes.  The assessment 
included findings of a history of chemical agent testing of 
unknown chemical, and left cornea ulceration and scarring.  

The veteran was seen at VA and private facilities from 1992 
to 2002 for various disorders, to include eye problems.

A medical statement from a private optometrist, dated in June 
1995, indicates the veteran was seen in November 1992 with 
complaints of a history of problems with his left eye, that 
had since been evaluated as corneal scarring of the left eye.  
It was the optometrist's opinion that the veteran's corneal 
scarring was secondary to a viral infection.  The physician 
further indicated he was unable to provide an opinion whether 
or not the veteran's reported history of exposure to a 
mustard agent in service caused or compromised the veteran's 
eye condition.  

A VA examination report dated in September 1998 referenced 
the veteran's reported history of corneal ulcer and 
deteriorating visual acuity.  

During a January 1999 hearing at the RO, the veteran provided 
testimonial evidence to the effect that he underwent mustard 
gas testing in 1943.  He stated that he was initially 
evaluated with a corneal ulcer in 1950 by a private 
physician, and was referred for treatment that continued for 
two to three months.  He continued to experience difficulty 
with vision following treatment of the ulcer, and was advised 
he had permanent injury to the cornea of the eye as a result 
of the ulcer.  Corneal transplant was discussed as a 
potential treatment option, but the veteran decided against 
this procedure.  He was fitted with corrective lens at that 
time.  The veteran indicated that he was more recently fitted 
with a hard contact, in addition to glasses.

In correspondence received in September 2001, the veteran 
reiterated his contentions concerning the onset and severity 
of his eye disability.  In support of his claim, he submitted 
medical text evidence regarding the ocular effects of mustard 
gas exposure.

An October 2001 VA ophthalmological examination report 
indicates the veteran reported a history of mustard gas 
exposure with resultant problems with vision and a scar on 
the cornea.  The diagnostic impression was corneal scar in 
the left eye with irregular astigmatism; refractive error in 
both eyes; pseudoaphakia in both eyes; and peropheral retinal 
degeneration in both eyes.  

The examiner offered an opinion that the corneal scar 
observed in the veteran's left eye on examination is 
consistent with a history of corneal ulcer, which may have 
resulted from exposure to mustard agent.  In his assessment, 
the examiner noted that the claims file had not been 
available for his review in conjunction with the examination.

In May 2003, the Board transferred the veteran's claims file 
to the Veterans Health Administration (VHA) for an expert 
medical opinion pursuant to 38 C.F.R. 
§ 20.901(a).  The request was referred to the Chief of 
Ophthalmology Section at a VA Medical Center, who prepared an 
opinion based on a review of all the veteran's medical 
records.  This physician opined that there was no causal 
relationship between the sulfur mustard patch test in 1943 
and the veteran's subsequent development of the corneal 
condition in the left eye.  

In this regard, he explained that the assembled medical 
evidence showed no direct exposure of either eye to the 
chemical agent.  The physician also indicated that he was 
aware of no medical literature which suggests that patch 
testing, of the type performed on the veteran, can lead to 
ocular sequelae.  It was noted that the veteran's corneal 
condition had its onset seven years following the date of 
exposure.  The examiner noted that ocular toxicity resulting 
from systemic distribution of a toxic agent should involve 
both eyes, not one eye.  Based upon these findings, he 
concluded that the veteran's current visual disability was 
not etiologically related to the patch test he underwent in 
service.

The physician also discussed the opinion of the VA examiner 
contained in the October 2001 examination report.  He 
explained that the VA examiner's findings were apparently 
based upon the premise that the veteran developed the corneal 
condition in 1943, and did not address the nature of the 
veteran's exposure.  He pointed out that the VA examiner's 
report indicates the veteran provided a history of exposure 
to mustard gas in 1943 and referral, at that time, for 
treatment.  It was noted that there is no apparent indication 
of record to suggest the VA examiner appreciated the actual 
chronology of events, particularly the seven-year interval 
between the patch test and the veteran's onset of corneal 
problems.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2003). Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, under the governing regulation pertaining to 
exposure to mustard gas and Lewisite, presumptive service 
connection is warranted if the veteran has experienced: (1) 
full-body exposure, (2) to the specified vesicant agent, (3) 
during active military service, and (4) has subsequently 
developed certain specified conditions.  38 C.F.R. § 3.316.  
(It is noted that chronic conjunctivitis, keratitis, corneal 
opacities, and scar formation are among the conditions which 
are associated with full body exposure to nitrogen, sulfur 
mustard or Lewisite.)

With regard to the veteran's contention that his current eye 
disorder, claimed as corneal ulcers, is due to mustard gas 
exposure, the Board notes that official service department 
records disclose the veteran was exposed to a topical sulfur 
mustard agent during service.  There is no indication, nor 
does the veteran contend, he underwent full body exposure.  
Consequently, since the veteran is not shown to have 
undergone full body exposure, his ophthalmological disability 
cannot be presumptively attributed to mustard gas exposure.  
38 C.F.R. § 3.316(a)(1).  

However, service connection can be established by showing 
that a current disorder is causally linked to the mustard gas 
exposure.  see Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 
1994). 

In this case, the evidence establishes that the veteran 
underwent a patch test with a topical sulfur mustard agent in 
May 1943, while on active duty.  Service medical records are 
negative for any findings of a pathologic condition of the 
eyes during service or upon separation.  The clinical history 
record in the 1990s reflects that the veteran was treated for 
a corneal ulcer of the left eye in 1950, more than six years 
following his exposure. 

In October 2001 a VA examiner opined that the veteran's 
current left eye condition may be due to mustard gas 
exposure.  This opinion, however, is based upon the veteran's 
reported history, rather than a considered assessment of the 
recorded medical evidence.  The most probative medical 
evidence of record is the May 2003 VA specialist's opinion 
which ruled out a relationship between the in-service patch 
test and the veteran's current left eye disorder.  
Furthermore, the specialist clearly explains the reasons for 
his conclusion.  

Additionally, the examiner pointed out that the VA examiner's 
findings in October were apparently based upon the incorrect 
premise that the veteran developed the corneal condition in 
1943, and did not address the nature of the veteran's 
exposure.  Thus, the Board finds that significant probative 
weight must be accorded this opinion. 

Accordingly it is the judgment of the Board that the 
veteran's left eye disorder is not of service origin or 
related to any incident of service.  Thus service connection 
for corneal ulcer of the left eye is not warranted.

In rendering this determination, the Board finds that the 
evidence is not evenly balanced and, as such, the benefit of 
the doubt doctrine is not for application.  38 C.F.R. § 3.102 
(2003).


ORDER

Service connection for corneal ulcers of the left eye is 
denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



